


AMENDMENT TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
The Amended and Restated Executive Employment Agreement entered into as of
August 17, 2009 (as amended as of December 3, 2010 and December 18, 2011, the
"Agreement") by and among Victor Technologies Group, Inc., f/k/a Thermadyne
Holdings Corporation, a Delaware corporation ("Holdings"), and the subsidiaries
of Holdings (together with Holdings, "Employer"), and Martin Quinn ("Employee"),
is hereby amended as follows, effective as of the date hereof:
1.    Capitalized terms used in this Amendment without definition have the
meanings set forth in the Agreement.
2.    Section 4(c)(i) is revised to read as follows:
"(i) to continue to receive from Employer his then current Basic Compensation,
such amount to continue to be paid in accordance with Employer’s payroll
practices until the second anniversary of the date of termination”
3.    Section 4(c)(ii) is revised to read as follows:
“(ii) to receive a bonus of 60% of Employee's Basic Compensation in effect as of
the date of termination, in lieu of any bonus or portion of any bonus that
Employer may have accrued or Employee may have earned under Employer's Annual
Incentive Plan for the year in which termination occurred, and”
4.    The third sentence of Section 4(c) is deleted and the following sentence
is substituted in lieu thereof:
“In the event Employee obtains employment elsewhere during the period in which
he is entitled to the compensation and benefits described in this Section 4(c),
such compensation and benefits shall continue for the period described above
notwithstanding such reemployment of Employee and without reduction by the
amount Employee receives from his new employer for compensation and benefits.”
5.    This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of this 4th day of June, 2013.
EMPLOYEE:
 
 
EMPLOYERS:
 
 
 
 
Victor Technologies Group, Inc.(on behalf of itself
 
 
 
and all wholly owned subsidiaries)
 
 
 
 
 
/s/ Martin Quinn
 
By:
/s/ Jeffrey S. Kulka
Name: Martin Quinn
 
 
Jeffrey S. Kulka
 
 
 
 
Title:
Executive Vice President & Chief Financial Officer

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES


